ACCEPTED
                                                                            01-15-00173-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      7/27/2015 10:11:28 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK


                        No. 01-15-00173-CV

                 IN THE COURT OF APPEALS               FILED IN
                                                1st COURT OF APPEALS
             FOR THE FIRST DISTRICT OF TEXAS        HOUSTON, TEXAS
                      HOUSTON, TEXAS            7/27/2015 10:11:28 PM
  ________________________________________________________
                                                CHRISTOPHER A. PRINE
                                                         Clerk

      JOAN JOHNSON, KALETA JOHNSON, SETH JOHNSON,
                  AND WIRT BLAFFER,
                                       Appellants
                           v.

        MICHAEL PHILLIPS, SPINDLE TOP PUBLISHING,
             AND PHILLIPS AKERS WOMAC, P.C.,
                                           Appellees
  ________________________________________________________

           On Appeal from the 333rd Judicial District Court
                        Harris County, Texas
                Trial Court Cause No. 2011-14027
  ________________________________________________________

  UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANTS’ BRIEF
  ________________________________________________________

Patrick Zummo                  Marc S. Tabolsky
State Bar No. 22293450         State Bar No. 24037576
pzummo@zoomlaw.com             mtabolsky@yettercoleman.com
LAW OFFICES OF                 YETTER COLEMAN LLP
  PATRICK ZUMMO                Two Houston Center
Two Houston Center             909 Fannin, Suite 3600
909 Fannin, Suite 3500         (713) 632-8000
Houston, Texas 77010           (713) 632-8002 [facsimile]
(713) 651-0590
(713) 651-0597 [facsimile]

                               ATTORNEYS FOR APPELLANTS
TO THE HONORABLE FIRST COURT OF APPEALS:
       Appellants Joan Johnson, Kaleta Johnson, Seth Johnson, and Wirt Blaffer,

respectfully request under Texas Rule of Appellate Procedure 10.5(b) that the

Court grant a 7-day extension of time to file appellants’ brief in the above-
captioned matter.

       Appellants’ brief is currently due on July 31, 2015.       If the requested

extension is granted, appellants’ brief will be due on August 7, 2015. Appellees do

not oppose this request for an extension.

       Appellants have previously requested and received a 14-day extension of

time to file their brief.

       On May 27, 2015, appellants filed a motion to reset the briefing deadlines

because the clerk’s record omitted several key documents that had been timely

requested to be included in the clerk’s record. On June 3, 2015, the Court granted
the motion, ordered the district clerk to supplement the record within 30 days, and

ordered that appellant’s brief would be due 30 days from the date the supplemental

record was filed.

       On July 13, 2015, appellants filed a motion for a 14-day extension of time to

file their opening brief. The motion was granted.

       Appellants request this extension because their counsel have had unexpected

medical issues arise in the past two weeks and will also continue to have

significant time commitments related to numerous other cases that make it

impracticable to complete the brief in this matter by the current deadline,

including:

                                            2
       Mr. Zummo has had and continues to have an unexpected medical issue
        that limited his ability to work last week and this week;

       Mr. Tabolsky has to travel for and attend multiple depositions in Smith v.
        SEECO, Inc., Case No. 4:14-cv-435-BRW, in the United States District
        Court for the Eastern District of Arkansas, Western Division;

       Mr. Tabolsky has to prepare for a hearing on multiple motions that was
        recently set for July 29, 2015 in Little Rock, Arkansas in Smith v.
        SEECO, Inc., Case No. 4:14-cv-435-BRW, in the United States District
        Court for the Eastern District of Arkansas, Western Division

       Mr. Tabolsky has had and continues preparation for post-trial motions set
        to be argued on August 4, 2015, in Lufkin Industries, Inc. v. IBM Corp.,
        No. CV-02073-13-02, in the 159th District Court, Angelina County,
        Texas;

       Mr. Tabolsky has preparation for oral argument set for August 31, 2015,
        in MM Steel, L.P. v. Reliance Steel & Aluminum Co., No. 14-20267, in
        the Fifth Circuit Court of Appeals;

      For these reasons, appellants request a 7-day extension of time to file their

opening brief until August 7, 2015.


                                      Respectfully submitted:


                                      YETTER COLEMAN LLP
                                      Two Houston Center
                                      909 Fannin, Suite 3600
                                      (713) 632-8000
                                      (713) 632-8002 Facsimile

                                      By /s/ Marc S. Tabolsky
                                             Marc S. Tabolsky
                                             State Bar No. 24037576
                                             mtabolsky@yettercoleman.com
                                        3
LAW OFFICES OF PATRICK ZUMMO
Two Houston Center
909 Fannin, Suite 3500
Houston, Texas 77010
(713) 651-0590
(713) 651-0597 Facsimile

      Patrick Zummo
      State Bar No. 22293450

Attorneys for Appellants
Joan Johnson, Kaleta Johnson,
Seth Johnson, and Wirt Blaffer




  4
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
on July 27, 2015, I conferred by e-mail with William W. Ogden, counsel for
appellees Michael Phillips, Spindle Top Publishing, and Phillips Akers Womac,
P.C. Counsel advised me that appellees do not oppose this motion.


                                            /s/ Marc S. Tabolsky
                                            Marc S. Tabolsky




                                        5
                         CERTIFICATE OF SERVICE
      I certify that the foregoing document was filed electronically with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served on the following counsel of

record for appellee via e-service on July 27, 2015.

      William W. Ogden
      Ogden, Gibson, Broocks, Longoria & Hall, L.L.P.
      1900 Pennzoil South Tower
      711 Louisiana
      Houston, Texas 77002
      Attorney for Appellees
      Michael Phillips, Spindle Top
      Publishing, and Phillips Akers
      Womac, P.C.


                                       /s/ Marc S. Tabolsky
                                       Marc S. Tabolsky




                                          6